Citation Nr: 0500397	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Altman & Somers, LLC


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1946.  He died in June 1998.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) that denied entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 and denied entitlement to accrued 
benefits.

The Board issued a decision in August 2000 that denied the 
benefits sought on appeal and the appellant appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a Memorandum Decision issued in March 2001, vacated 
the August 2000 Board decision and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).  The Secretary's Unopposed 
Motion for Remand granted by the Court found that a remand 
was necessary due to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the Court's holding 
in Holliday v. Principi, 14 Vet. App. 280 (2001).

Thereafter, in April 2002, the Board issued a decision that 
again denied entitlement to DIC benefits under 38 U.S.C.A. § 
1151 and denied entitlement to accrued benefits.  The Court, 
in a Memorandum Decision issued in February 2003, vacated and 
remanded that part of the April 2002 Board decision that 
denied entitlement to DIC benefits under 38 U.S.C.A. § 1151.  
The Joint Motion for Remand granted by the Court found that 
the Board had failed to address adequately the notice 
requirements mandated by the VCAA.  In particular, the Court 
decisions of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002) had held 
that the appellant must be notified of the evidence and 
information for which she was responsible, and of the 
evidence and information that would be obtained by VA.

Subsequently, the Board remanded the case for development 
consistent with the Court's order.


FINDINGS OF FACT

1. The death certificate indicates that the immediate cause 
of the veteran's death was bleeding esophageal varices and 
hepatic cirrhosis with fracture of femur listed as another 
significant condition contributing to death but not related 
to either immediate causes of death. 

2. The veteran's death was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.

3. The veteran's death was a reasonably foreseeable 
consequence of VA hospital care.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Pursuant to the Board's August 2003 Remand, the RO undertook 
additional development consistent with the provisions of the 
VCAA, which will be discussed in more detail below.  In 
addition, an opinion from a medical specialist was obtained 
as to the cause of the veteran's death and whether the 
veteran's death was a result of hospital care or medical or 
surgical treatment on the part of VA or whether any VA 
treatment in question constituted carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part.  After completion of this additional 
development, the RO readjudicated the appellant's claim and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that the RO complied with 
the Board's August 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2004, the RO sent a letter to the appellant advising 
her what evidence was required to substantiate her claim for 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 C.F.R. §38 U.S.C.A. § 1151.  The letter 
also asked the appellant to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining and what evidence the appellant still needed to 
provide.  The letter explained that VA was responsible for 
obtaining relevant federal records, including service 
records, VA Medical Center records and records from other 
federal agencies, such as Social Security Administration and 
that VA would make reasonable efforts to obtain relevant 
records not in the custody of a federal department or agency, 
to include records from State or local government, private 
medical care providers, current or former employers, and 
other non-federal governmental sources.  In addition, the May 
2004 notice letter specifically advised the appellant to sent 
to VA any evidence in her possession that pertains to her 
claim.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the appellant's claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 was 
received in September 1998.  Thereafter, in a rating decision 
dated in January 1999 that issue was denied.  Only after that 
rating action was promulgated did the RO, in May 2004, 
provide notice to the appellant regarding what information 
and evidence was needed to substantiate her claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
in May 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
retransfer and recertification of his case to the Board, and 
the content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to her.    

With respect to VA's duty to assist the appellant, as noted 
above a VA medical opinion has been obtain in connection with 
her claim for DIC.  The appellant has not referenced any 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of her claim.  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  

II.  Background Information

In an October 1996 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes due to hepatic cirrhosis with 
encephalopathy and proliferative vitreoretinopathy, status 
post rhegmatogenous retinal detachment.

The veteran was hospitalized at the VA medical center (MC) 
from May 16, 1998, to May 20, 1998, with an established 
history of end stage liver disease secondary to alcohol, 
chronic renal insufficiency, chronic anemia, hepatic 
encephalopathy, esophageal varices and portal hypertensive 
gastropathy, coronary artery disease, and chronic obstructive 
pulmonary disease.  He complained of left hip pain when 
admitted, and was admitted to the hospital from the emergency 
room due to failure to thrive while at home.  He was being 
provided home health care and occupational therapy by VA 
while at home, and had been provided bath-assisting devices, 
a wheeled walker, and a wheelchair.  During that 
hospitalization he was able to transfer to a wheelchair with 
minimal assistance, but needed assistance with all activities 
of daily living except feeding.

The veteran was again admitted to the VAMC on May 23, 1998, 
after having fallen at home and becoming increasingly weak.  
The appellant, who was providing his care, then reported that 
she was unable to care for him at home.  The nursing staff 
and occupational therapist again found that the veteran 
required assistance with all activities of daily living.  On 
May 26, 1998, the occupational therapist noted that the 
veteran had a left humeral fracture that had not been 
immobilized, that he had poor safety awareness, and that he 
was at risk for a fall if he was on his feet without support 
and stand-by assistance.  It was then determined that he 
required nursing home placement, and he remained in the VAMC 
pending availability of a bed in the long term care facility.

The veteran continued to receive therapy while hospitalized, 
and ambulated with a wheeled walker and stand-by assistance.  
He was able to sit on the edge of his bed, undress, shower, 
and dress himself without assistance, but was given 
assistance while ambulating.  He experienced a decrease in 
his medical status on the morning of May 28, and appeared 
lethargic and disoriented.  On the afternoon of May 28 on 
entering his room his physician found him lying on the floor, 
and determined that he had fallen out of bed; an X-ray study 
then revealed a broken left femur.  His left leg was placed 
in traction pending an orthopedic evaluation.

His physicians found that the veteran was at high risk for 
surgery to correct the fractured left femur, due to his 
multiple medical problems.  The foreseeable risks included 
exacerbation of his pre-existing conditions and the 
possibility of death.  The physicians extensively discussed 
the planned procedure, risks, and alternatives with the 
veteran and his family, and the veteran decided to proceed 
with the surgery after verbalizing an understanding of the 
risks.  His physicians found that his lack of mobility due to 
the fractured femur was a greater risk than the surgery, in 
that there was a 70 percent mortality rate due to pneumonia 
if he became bedridden. He was given pre-operative 
transfusions and his medical status optimized prior to 
surgery. One June 2, 1998, a total left hip replacement was 
performed, and the veteran appeared to be doing well 
following the surgery.

On the day after the surgery he became disoriented, 
uncoordinated, and forgetful. There was evidence of internal 
bleeding, and he was given packed red blood cells. His 
physician noted that the drug he was being given to prevent a 
deep vein thrombosis following the hip surgery was risky due 
to his end-stage liver disease. The veteran's mental status, 
renal output, and overall status continued to deteriorate, 
and before additional blood and medication could be provided 
he expired.  He was pronounced dead on June 6, 1998.  Life 
support measures were not implemented because of an existing 
NO COR/NO TUBE order.  The final hospital summary shows that 
his relevant diagnoses included acute esophageal variceal 
hemorrhage; end stage liver disease secondary to ethanol 
abuse, status post mesocaval shunt in 1997 with known history 
of encephalopathy, esophageal varices, and jaundice; acute 
renal failure and chronic renal insufficiency; recent left 
femur neck fracture, status post total hip replacement; 
coronary artery disease with suspicion for recent non-Q-wave 
myocardial infarction in May 1998; chronic obstructive 
pulmonary disease; and chronic anemia.

The death certificate shows that the veteran died in June 
1998, and that the immediate cause of death was bleeding 
esophageal varices due to hepatic cirrhosis.  Another 
significant condition contributing to death but not related 
to the cause consisted of a fracture of the femur.

III.  Laws, Regulations, and Discussion

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 was amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1151 was received in September 1998 and, 
accordingly, the claim will be adjudicated by the Board, as 
it was by the RO, under the version of 38 U.S.C.A. § 1151 
that requires VA fault.

The VA Office of the General Counsel has addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151 
apply to disabilities incurred during hospitalization but 
which are unrelated to a program of medical treatment, such 
as falls.  It was held that compensation for injuries 
suffered "as the result of . . . hospitalization" is not 
limited to injuries resulting from the provision of hospital 
care and treatment, but may encompass injuries resulting from 
risks created by any circumstances or incidents of 
hospitalization.  VAOPGCPREC 7-97 (Jan. 29, 1997).  VA's 
General Counsel has found that an injury should be considered 
to have resulted from hospitalization when the claimant fell 
due to some unique feature of the hospital premises, which 
created a zone of danger out of which the injury arose.  
VAOPGCPREC 7-97.  However, a fall due solely to a veteran's 
inadvertence, want of care, or pre-existing disability 
generally is not said to result from VA hospitalization.

The General Counsel Opinion further indicates that it may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.  The General Counsel stated that, 
for purposes of 38 U.S.C.A. § 1151, when the cause of a fall 
during VA hospitalization cannot be determined, the benefit-
of-the-doubt doctrine in 38 U.S.C.A. § 5107(b) may militate 
in favor of a conclusion that the fall was attributable to 
the circumstances or conditions of hospitalization.  Id.  

The appellant contends that the veteran's death was a direct 
result of VA hospital personnel's failure to properly monitor 
him, resulting in his fall, broken femur, and ultimate death.

The Board notes that the critical inquiry in this matter is 
whether the veteran's death was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The Board also notes that this inquiry is a medical question 
beyond the competence of the appellant and adjudicative 
personnel at the RO and the Board.  

In June 2004, Dr. CRD, a VA physician at the Denver VAMC, 
provided his opinion as to the cause of the veteran's death, 
whether the veteran's death was the result of hospital care 
or medical or surgical treatment on the part of VA, and 
whether any VA treatment in question constituted 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part.  The 
Board finds that the June 2004 VA physician's opinion is 
highly probative evidence which indicates that the veteran's 
death was not caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing medical treatment, or by 
an event not reasonably foreseeable during such medical 
treatment.  

Dr. CRD's opinion stated, 

It is the reviewer's opinion that the 
veteran had decompensated alcoholic liver 
disease and chronic hepatic 
encephalopathy which caused the 
intermittent confusion and weakness and 
represents an end-stage liver disease 
with the prospect of death in the short 
to intermediate term.  The only possible 
therapy to avoid this outcome would be 
that of liver transplantation.  The 
decompensated alcoholic liver disease was 
a major factor in the fall which resulted 
in the fractured left hip.  The veteran 
had been falling at his home.  Although 
every precaution can be taken in the 
hospital setting, a patient with 
confusion due to hepatic encephalopathy 
with increased weakness is at risk of 
falling unless virtually watched 24 hours 
a day, 7 days a week.

The fall on the 28th of May 1998 caused 
the hip fracture but did not exacerbate 
the veteran's liver disease.  The liver 
disease was already at end-stage.  The 
hip fracture did, however, create a 
dilemma in this particular case.  Given 
the decompensated status of liver 
disease, coronary artery disease, chronic 
obstructive pulmonary disease and chronic 
renal insufficiency the veteran was a 
very high risk candidate for any type of 
surgery.  With the liver disease along he 
had less than a 50% chance of surviving 
surgery and with his other medical 
conditions it is estimated that his 
change of surviving surgery was less than 
30% (greater than 70% mortality risk).  
However, the alternative of no surgery 
would have lead to a greater morbidity 
and mortality risk than the surgery.  
Given the benefits and the risk of hip 
surgery and the alternative no surgery 
and its risks, the veteran chose to 
proceed with surgery.  In an attempt to 
minimize any further risk to the liver 
condition as well as his cardiac status, 
spinal anesthesia was administered.

In the postoperative period from the 2nd 
of June to the 3rd, it was evident that 
there was an approximate 2 1/2 unit loss 
of blood as manifest by the fall in 
hematocrit.  Nevertheless, the veteran 
did improve with IV fluids and blood 
transfusions.  However, on the morning of 
the fourth hospital day there was again a 
significant fall in his hematocrit to 17% 
suggesting at least a three unit blood 
loss.  In spite of this, however, no 
apparent bleeding site could be 
determined.  An attempt to pass the 
nasogastric tube to assess stomach 
contents could not be accomplished prior 
to the veteran's death.  Therefore, the 
presence of gastrointestinal bleeding and 
specifically variceal bleeding could not 
be absolutely documented in this case.

With the veteran's end-stage liver 
disease and multiple comorbid conditions 
it is the reviewer's opinion that his 
death was directly related to his chronic 
liver disease and the additional comorbid 
conditions and not to the hospital, 
medical or surgical treatment that he 
received.  The reviewer found no specific 
evidence of carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on the part 
of the hospital or those who attended the 
veteran.

The Board notes that despite being given an opportunity to 
submit additional medical evidence to substantiate her claim, 
the appellant has not submitted competent medical evidence 
contrary to the June 2004 VA examiner's opinion.  Therefore, 
in the absence of medical evidence that supports the 
appellant's contentions, the Board finds that the 
preponderance of the evidence is against the claim.  




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


